Citation Nr: 1824711	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-46 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a concussion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel







INTRODUCTION

The Veteran had active service from November 1954 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, following a September 2014 reapplication for service connection after a May 2014 rating decision which denied service connection for residuals of a concussion.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's service treatment records are unavailable, possibly having been destroyed in a fire, but there is no clinical or lay evidence of chronic residuals of any inservice head injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a concussion are not met.  38 U.S.C. §§ 1110, 1112, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters of February and October 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the RO has undertaken extensive steps to obtain the Veteran's service treatment records (STRs).  The National Personnel Records Center (NPRC) reported that the records may have been destroyed in a fire at the Records Center in 1973.  

By RO letter of May 16, 2014 the Veteran was informed that there was a fire at the National Archives and Records Administration on July12, 1973.  If his military records were stored there on that date, they may have been destroyed in the fire.  To undertake further attempts to obtain the missing records he was requested to execute and return an enclosed NA Form 13055 for that purpose.  After the Veteran provided additional information, by completing NA Form 13055, a request to the service department for any records of the Office of the Surgeon General (SGO) records, as well as sick call or morning records during August and September of 1955 for a concussion.  However, a response received April 15, 2015 reveals no records have been located.  Thus, from the record, it is clear that the RO has undertaken all potentials steps to locate and obtain the Veteran's STRs.  

The Veteran has not alleged that he has received postservice VA treatment.  However, his records of postservice private clinical evaluation and treatment are of record.  He declined to testify in support of his claim. 

In the March 2018 Informal Hearing Presentation the Veteran's service representative requested that the Veteran be afforded a VA examination in conjunction with his claim for service connection for a concussion.  In this regard, when the Veteran filed his claim for service connection for a concussion, he also claimed service connection for hearing loss, and he was afforded a VA examination in conjunction with the hearing loss claim.  However, unlike the claim for service connection for hearing loss, the Veteran has not alleged that he has had any chronic residuals of an inservice concussion, and there is no clinical evidence suggestive of any chronic residuals.  

The duty to assist requires the provision of a VA medical examination in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain diseases, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2015).  Here, absent any allegation that the Veteran now has, or has had at any time since service, any chronic residuals of an inservice concussion, a VA examination is not in order.  There has been no such allegation in the Veteran's original claim or his later reapplication, any correspondence from either him or his spouse, or by his service representative, including not in the Notice of Disagreement (NOD) or Substantive Appeal, i.e., VA Form 9.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).




Background

 In the Veteran's VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in August 2013 he claimed service connection for a concussion. 

In the Veteran's September 2014 handwritten letter he reported that he had a concussion during service in Germany but had no proof because the RO had informed him that his records had been burned.  

In September 2014 the Veteran executed and returned NA Form 13055, reporting that he had a concussion in August 1955 when stationed with the 29th Signal Corps, A Company, in Karlsruhe, Germany.

In VA Form 21-4138, Statement in Support of Claim received February 25, 2014 the Veteran reported that he had been stationed in "Karlsurke, Germany" from April 1955 to October 1956.  While planting a pole in the ground he was hit on the head with a "tamping iron" that was used to plant a pole.  He was taken to a dispensary for treatment and was told he had a concussion.  

Service personnel records show that he had completed a "Pole Line Construction Course" in the Army in April 1955.  

Private clinical records of postservice treatment and evaluations were received in April 2014.  

Received in April 2014 were private clinical records.  These include an October 2001 record which shows that the Veteran had had a recent back injury working at home and the impression was low back pain due to lumbosacral strain and depression.  In April 2004 he had a history of radical retropubic prostatectomy about 6 years ago.  In December 2004 he had a headache at a time when he had an acute infection.  In 2005 he had muscle cramps in his legs.  A July 2005 record by Dr. Pomposini shows that the Veteran was evaluated for hamstring and right leg pain.  In November 2006 he had a right inguinal hernia repair.  In April 2010 it was noted that nerve studies in 2006 showed probable L5 nerve entrapment.  A lumbar MRI was recommended for suspected spinal stenosis.  Records of the Danville Regional Medical Center reflect treatment in November 2005 for esophagitis.  

A September 2006 "New Patient Evaluation from Southside Neurological Associates, P. C., noted that the Veteran complaint radicular pain down his right leg, which started approximately a year ago and he did not know of any injury or event associated with its onset.  A review of systems was positive for headaches.  He denied vision changes and hearing difficulty.  An April 2007 Office Summary from Southside Neurological Associates, P. C., reflects that it was noted that the Veteran was evaluated for lumbar degenerative disease with complaints relative to his left lower extremity.  He had a history of hernia surgery in 2006; prostate surgery in 1998; and part of his left thumb removed in 1948.  A review of systems was positive for, in part, hearing difficulty "and loss of balance."  He had a limited neurological examination.  A September 2006 lumbar MRI revealed degenerative disease.  The assessment was that the Veteran had "some weakness in his left upper [sic] extremity particularly in the quadriceps and tibialis anterior" corresponding to the L3 and L4 nerve roots. 

In an April 2015 letter the Veteran's wife reported that she had known her husband since 1952, having been married in 1957 after his return from Germany.  It was her recollection, from letters she received from him, that when in Germany, while planting a pole he was hit on the head with a piece of iron causing a concussion for which he was treated and put on light duty.

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence is competent as to factual matters of which there is first-hand knowledge and may establish the presence of observable symptoms that are not medical in nature, see Barr, 21 Vet. App. at 307; Washington, 19 Vet. App. at 368, and 38 C.F.R. § 3.159(a)(2), but not competent to establish that which requires specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 38 C.F.R. § 3.159(a)(1).  

As to issues involving either medical etiology or diagnosis, medical evidence can be used but "[l]ay evidence can be competent and sufficient to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time supported by a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Lay evidence is not competent to provide evidence as to complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).

Analysis

Initially, the Board acknowledges that the Veteran's STRs are not available, and may have been destroyed in a fire.  In this regard, when the STRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of the STRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Board has considered the statements of the Veteran and his spouse that he sustained an inservice concussion.  In this regard, the Board does not doubt these statements that he sustained an inservice head injury.  However, while a head injury and even a concussion may give rise to chronic and disabling residuals, here, no such disabling residuals are present.    

Although the Veteran is certainly competent to attest to having had an inservice head injury, neither he nor his wife, and indeed no one, has reported that he now has or has ever had and chronic disabling residuals.  The Veteran and his spouse lack the medical education, training and expertise to provide competent evidence that an inservice head injury must necessarily result in chronic disability when there is virtually no evidence, clinical or lay, that he has ever had chronic disability stemming from an inservice heard injury.  Significantly, his postservice private clinical records do not contain any notation of a head injury either during or after service, and they did not even suggest that he now has chronic residual disability from any head injury.  

The Board may weigh silence in a medical record against lay evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated. See Kahana v. Shinseki, 24 Vet. App. 428, 439-40 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict lay evidence, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.  Here, the service records are incomplete.  Nevertheless, there is no substantiation of the Veteran's inference that he was treated for residuals of an inservice head injury or concussion at a time after his military service.  While his spouse reported that he had been given a physical profile during service due to a head injury, there is no allegation that he received continuing treatment after the head injury, which was reported to have occurred in August 1955, for the more than one year of his remaining active service.  And, while he has reported having had postservice treatment, neither he nor his spouse identified any specific treatment for head injury residuals.  Rather, the postservice private clinical records document treatment for multiple unrelated disabilities in the postservice years.  

If the Veteran did sustain a significant inservice head injury, as opposed to only a minor head injury, the Board would expect that in light of such a significant injury the Veteran would have sought treatment in the immediate postservice years.  While he stated that he had had private treatment in the postservice years, his statements are, at best, vague as to whether he was ever treated for specific residuals of a head injury and he has never identified any such specific residuals.  For example, while the postservice clinical records show that at one time he complained of a headache, this was at a time when he had an acute infection.  Moreover, he has not reported that he was treated for the type of symptoms that are usually associated with a head injury.  Therefore, the absence of documentation of postservice treatment makes it less likely that the extent of any inservice head injury would have given rise to some unspecified chronic residual disability.  See AZ v. Shinseki, No. 2012-7046, 2013 WL 5420978, at *12, (Fed. Cir. Sept. 30, 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440 (2011) (Lance, J., concurring) (citing Buczynski, 24 Vet. App. at 224; Fed. R. Evid. 803 (7)).  

Significantly, there is no evidence that the Veteran has ever had chronic symptoms of a head injury and there has never been a diagnosis of residuals of a head injury, either based upon findings from an actual examination, or diagnosis based upon a history related by the Veteran.  

As noted, there is evidence that the Veteran has a form of peripheral neuropathy, i.e., radiculopathy stemming from degenerative joint disease of the lumbar spine inasmuch as he has had radicular symptoms in at least one lower extremity.  However, there is evidence of degenerative joint disease of his lumbar spine as well and, more to the point, there is no evidence, clinical or lay, that any radiculopathy or lumbar pathology is due to a remote inservice head injury.  

The Veteran's statements as to his apparent belief that he has chronic residual disability from an inservice head injury are, in substance, actually a medical opinion in the guise of lay evidence and, as such, are not competent because the Veteran does not have the education, training or expertise to render a medical opinion concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  38 C.F.R. § 3.159(a)(1) and (2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

In sum, for the benefit of the Veteran it is explained that the Board does not doubt that he had an inservice head injury but this alone is insufficient to establish that he now has chronic residuals disability.  Rather, the dispositive matter is not whether he actually had an inservice injury but whether it result in chronic residual disability, and while the Veteran does have disabilities of several bodily systems, including spinal arthritis and radiculopathy, his lay statements alone are insufficient to establish that he also now has or has ever had additional disability from an inservice head injury and there is nothing in the postservice private clinical records to even suggest that he now has or has ever had additional disability from an inservice head injury.  

Accordingly, the Board must find that the preponderance of the evidence weighs against the claim and, so, service connection for residuals of a concussion is not warranted.  


ORDER

Service connection for residuals of a concussion is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


